Exhibit 10.11(c)

 

[g357801kpi001.jpg]

 

225 North Shore Drive, 6th Floor

 

Pittsburgh, PA 15212-5861

 

 

 

Phone: 412-553-5700

 

 

 

March 5, 2009

 

 

Randall Crawford

[Address]

 

Dear Randall:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”) and the 2007 Supply Long-Term Incentive Program (the
“Program”), on March 5, 2009, the Compensation Committee of the Board of
Directors of EQT Corporation (the “Committee”) granted you 15,000 Target Share
Units (the “Award”), of which 5,625 are allocated to Performance Period #2 and
9,375 are allocated to Performance Period #3.  The value of the Award is
determined by reference to the Company’s common stock.  The other terms and
conditions of the Award, including, without limitation, vesting, and
distribution, shall be governed by the provisions of the Program document
attached hereto as Exhibit A.  The grant referenced above is made in exchange
for the Compensation Committee’s August 5, 2008 grant to you of 5,010 Target
Share Units under the 2008 Executive Performance Incentive Program (the “2008
EPIP”) and is contingent upon your agreement to surrender such 2008 EPIP award
in exchange for the Award.  Your execution of this letter confirms your
agreement to surrender your 2008 EPIP award in exchange for the Award.

 

 

 

 

 

 

Kimberly L. Sachse

 

For the Compensation Committee

 

The undersigned hereby acknowledges (a) receipt of this award granted on the
date shown above, the terms of which are subject to the terms and conditions of
the Program as referenced above and (b) receipt of a copy of the Program
document, and agrees to be bound by all the provisions hereof and thereof.  The
undersigned further agrees that the Award was made in exchange for his or her
2008 EPIP award and that such 2008 EPIP award is hereby surrendered and of no
force or effect.

 

 

Signature:

 

 

Date:

 

 

Randall Crawford

 

 

 

 

--------------------------------------------------------------------------------